EXHIBIT 10.15
 
BURNHAM HILL PARTNERS
A DIVISION OF PALI CAPITAL INC.


590 MADISON AVENUE
NEW YORK, NEW YORK  10022 
TEL 212-980-2200 
FAX 212-980-9466


November 28, 2007


Mr. William J. Van Wyck
President and Chief Executive Officer
RedRoller Holdings, Inc.
1266 East Main Street
Stamford, CT 06902
 
Dear Mr. Van Wyck:


This letter Agreement (the “Agreement”) confirms the engagement of Burnham Hill
Partners (“BHP”), a division of Pali Capital, Inc., by RedRoller Holdings, Inc.
(the “Company”) to act (i) as its exclusive financial advisor in connection with
a strategic transaction, which may include a merger or acquisition, partnership
or strategic alliance in which funds are invested or similar type transaction (a
"Strategic Transaction") and (ii) as exclusive placement agent in connection
with any equity or debt financing through a transaction or transactions exempt
from registration under the Securities Act of 1933, as amended and in compliance
with the applicable securities laws and regulations or a registered direct
offering pursuant to an effective registration statement filed with the
Securities Exchange Commission. (a “Financing”).


As part of BHP's engagement, at the Company's request, BHP will use its
commercially reasonable best efforts to:


(a)  
assist the Company in analyzing and evaluating the business, operations and
financial position of each suitable prospect for a Strategic Transaction;

 
(b)  
assist the Company with its due diligence efforts related to a Strategic
Transaction;

 
(c)  
assist the Company in its investment related activities and, as appropriate,
provide introductions to companies, such as research firms, which introduction
could prove beneficial to the Company;

 
(d)  
assist the Company in structuring and negotiating a Strategic Transaction; be
available at the Company's request to meet with its Board of Directors to
discuss a Strategic Transaction and its financial implications; and

 
(e)  
assist the Company with ongoing financial advisory, integration and consulting
services in connection with a Strategic Transaction through the Authorization
Period (as defined below).



In connection with BHP's engagement hereunder, the Company shall compensate BHP
as set forth below:


(a)  
In connection with the closing of a Strategic Transaction, a transaction fee
shall be paid to BHP based upon a percentage of the total Aggregate
Consideration (as defined below) of such Strategic Transaction, calculated as
follows (the “Transaction Fee”):



Aggregate Consideration
 
Percentage
     
Up to $50,000,000
 
Three percent of such amount; plus
     
Between $50,000,000 and $100,000,000
 
Two percent of such amount; plus
     
In excess of $100,000,000
 
One and one-half percent of such amount.



For purposes of this Agreement, the term “Strategic Transaction” shall be
defined to include a variety of possible business alternatives referred to in
the opening paragraph of this letter up to and including the sale (whether in
one or a series of transactions) of all or a substantial amount of the assets or
the capital stock of the Company. This could also include the sale of a minority
position in the capital stock of the Company by the current owners acting as a
group, a third party or any combination thereof, or any other form of
disposition which results in the effective sale of the principal business and
operations of the Company.  In connection with fees earned by BHP related to a
Strategic Transaction not involving the sale of securities, BHP shall be
responsible for paying a finder’s fee up to an amount equal to fifty percent
(50%) of the aggregate fee pursuant to a separate finder’s agreement.


 
 

--------------------------------------------------------------------------------

 
For purposes of this Agreement, the term “Aggregate Consideration” shall mean
the total fair market value (at the time of closing) of all consideration
(including cash, securities, property, all debt remaining on the Company’s
financial statements at closing and other indebtedness and obligations assumed
by the purchaser and any other form of consideration) paid or payable, or
otherwise to be distributed, directly or indirectly, to the Company or the
Company’s stockholders in connection with a Strategic Transaction.


In connection with the closing of a Financing, the Company shall pay BHP i) a
fee equal to seven percent (7.0%) of the gross proceeds received by the Company
in an equity or equity linked financing and ii) a fee equal to four and one half
percent (4.5%) of the gross proceeds received by the Company in any
non-convertible debt financing (the “Placement Fee”).  In addition, the Company
shall issue 5-year warrants equal to seven percent (7.0%) of the number of
shares issued (or, in the case of convertible securities, the number of shares
issuable on an as converted basis) in such financing to BHP and/or its designees
or assignees (the “Placement Warrants”). The Placement Warrants shall be
exercisable at 110% of the purchase price of the common stock issued, or, in the
case of convertible securities, 110% of the conversion price of the securities
issued.  The shares underlying the Placement Warrants shall have standard
piggyback registration rights, be exercisable pursuant to a cashless exercise
provision, be non-redeemable and be included, assuming the lead investment
banker concurrence, in any registration statement covering the shares issued
pursuant to any financing activity under this Agreement. In connection with the
issuance of non-convertible debt, the number of Placement Warrants due shall be
calculated using the five day average closing price prior to the debt issuance
for determining a notional conversion price.


In connection with BHP’s engagement under this Agreement for services to be
rendered relating to ongoing strategic corporate advice, expected to be prior to
any potential Strategic Transaction, BHP or its registered designees or assigns
shall be issued 75,000 common stock purchase warrants (the “Advisory Warrants”).
The Advisory Warrants shall be exercisable at 110% of the closing stock price on
November 27, 2007, have a five year term, shall be exercisable through a
cashless exercise provision, shall be non-redeemable and shall have piggyback
registration rights


In addition to the above, the Company agrees to reimburse BHP for reasonable
out-of-pocket expenses (which amount shall not exceed $10,000 without the prior
approval of the Company) incurred in connection with this Agreement. All fees
and expenses hereunder are payable in cash, unless otherwise noted, and shall be
a condition to closing of any Strategic Transaction or Financing.  The Company
also agrees to pay documented and reasonable legal fees incurred by BHP in
connection with its activities under this Agreement.


Other than the payment of a tail fee for a period of twelve months following the
reverse merger due to the Company’s placement agent in the reverse merger
transaction which closed on November 13, 2007 which amount may not exceed two
percent (2.0%) of gross proceeds raised for equity or equity linked
financing  and one percent (1.0%) for non-convertible debt financings, no other
placement fees other than pursuant to this Agreement shall be paid by the
Company during the Authorization Period without BHP’s written consent.


In connection with a proposed Financing or Strategic Transaction ,under this
Agreement,, the Company will furnish BHP with reasonable information, available
without undue effort or expense, concerning the Company, which BHP deems
appropriate to facilitate a potential Financing or Strategic Transaction and
will provide BHP with access to its officers, directors,, accountants, counsel
and other representatives (collectively, the “Representatives”), it being
understood that BHP will rely solely upon such information supplied by the
Company and its Representatives without assuming any responsibility for the
independent investigation or verification thereof. All non-public information
concerning the Company that is given to BHP will be used solely in the course of
the performance of our services hereunder and will be treated confidentially by
us for so long as it remains non-public. Except as otherwise required by law,
BHP will not disclose any information to any third party without the consent of
the Company. If we are requested to render an opinion from a financial point of
view regarding any aspect of this Agreement, the nature, scope and fees
associated with our analysis as well as the form and substance of our opinion
shall be such as we deem appropriate and will be covered under a separate letter
agreement.


BHP’s engagement relating to a Strategic Transaction and Financing shall expire
eighteen (18) months from the date hereof (the “Authorization Period”). BHP will
continue to be entitled to its full fees provided for herein in the event that
for the twelve (12) month period following the expiration of the Authorization
Period the Company enters into a Strategic Transaction or completes a Financing
with any party BHP had significant discussions with regarding a Strategic
Transaction with or Financing for the Company (the “Tail Period”).


At any time during either the Authorization Period or the Tail Period, BHP, at
the Company’s request, shall assist the Company in identifying and facilitating
a larger bracket investment bank to pursue an underwritten public offering of
the Company’s securities (an “Underwriting”); provided, however, that in the
event the Company engages another investment banking firm for purposes of an
Underwriting, BHP shall maintain the right, but not the obligation, to
participate in the Underwriting as a member of the syndicate and/or selling
group in its sole discretion and, subject to its participation, shall be
entitled to receive the same percentage of the total economics as a co-lead of
such engagement as consideration related to the Underwriting.


 
 

--------------------------------------------------------------------------------

 
Notice given pursuant to any of the provisions of this Agreement shall be given
in writing and shall be sent by overnight courier or personally delivered (a) if
to the Company, to the Company’s Chief Executive Officer at the address listed
above; and (b) if to BHP, to its offices at 590 Madison Avenue, 5th floor, New
York, NY 10022, Attention: Jason Adelman, Managing Director.


No advice or opinion rendered by BHP, whether formal or informal, may be
disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without our prior written consent, which may not be unreasonably
withheld. In addition, BHP may not be otherwise referred to without its prior
written consent. Since BHP will be acting on behalf of the Company in connection
with its engagement hereunder, the Company has entered into a separate letter
Agreement, dated the date hereof, providing for the indemnification by the
Company of BHP and certain related persons and entities.


BHP is currently a division of Pali Capital, Inc., a registered broker
dealer.  This Agreement shall remain in full force and effect as to BHP and the
Company, and shall be deemed fully assigned, in the event that BHP or a
successor entity becomes an independent entity registered as a broker
dealer.  Each of BHP and the Company agrees that the other party has no
fiduciary duty to it or its stockholders, officers and directors as a result of
the engagement described in this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflicts of law principles thereof. This Agreement may not be amended
or modified except in writing signed by each of the parties hereto.


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement
or the indemnification, which shall remain in full force and effect.


We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
Agreement.
 

 
Very truly yours,


Burnham Hill Partners




By: /s/ Jason Adelman                                                 
Name:  Jason Adelman
Title:    Managing Director


 
Accepted and agreed to as of the date first written above:


RedRoller Holdings, Inc.




By: /s/ William J. Van Wyck                              
Name:  Mr. William J. Van Wyck
Title:    President and Chief Executive Officer
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
TO:     Burnham Hill Partners 
A division of Pali Capital Inc.
590 Madison Avenue
New York, NY 10022
Date: November 28, 2007

 
In connection with your engagement pursuant to our letter Agreement of even date
herewith (the “Engagement”), we agree to indemnify and hold harmless Burnham
Hill Partners, a division of Pali Capital Inc. (“BHP”) and its affiliates,
designees, the respective directors, officers, partners, agents and employees of
BHP and its affiliates, and each other person, if any, controlling BHP or any of
its affiliates or successor in interest (collectively, “Indemnified Persons”),
from and against, and we agree that no Indemnified Person shall have any
liability to us or our owners, parents, affiliates, security holders or
creditors for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively “Losses”) (A) related to or
arising out of (i) our actions or failures to act (including statements or
omissions made, or information provided, by us or our agents) or (ii) actions or
failures to act by an Indemnified Person with our consent or in reliance on our
actions or failures to act, or (B) otherwise related to or arising out of the
Engagement or your performance thereof, except that this clause (B) shall not
apply to any Losses that are finally judicially determined to have resulted
primarily from your bad faith or gross negligence or breach of the letter
Agreement. If such indemnification is for any reason not available or
insufficient to hold you harmless, we agree to contribute to the Losses involved
in such proportion as is appropriate to reflect the relative benefits received
(or anticipated to be received) by us and by you with respect to the Engagement
or, if such allocation is judicially determined unavailable, in such proportion
as is appropriate to reflect other equitable considerations such as the relative
fault of us on the one hand and of you on the other hand; provided, however,
that, to the extent permitted by applicable law, the Indemnified Persons shall
not be responsible for amounts which in the aggregate are in excess of the
amount of all fees actually received by you from us in connection with the
Engagement. Relative benefits to us, on the one hand, and you, on the other
hand, with respect to the Engagement shall be deemed to be in the same
proportion as (i) the total value paid or proposed to be paid or received or
proposed to be received by us or our security holders, as the case may be,
pursuant to the transaction(s), whether or not consummated, contemplated by the
Engagement bears to (ii) all fees paid or proposed to be paid to you by us in
connection with the Engagement.


We will reimburse each Indemnified Person for all expenses (including reasonable
fees and disbursements of counsel) as they are incurred by such Indemnified
Person in connection with investigating, preparing for or defending any action,
claim, investigation, inquiry, arbitration or other proceeding (“Action”)
referred to above (or enforcing this Agreement or any related engagement
Agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party, and whether or not such Action is
initiated or brought by you. We further agree that we will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
Action in respect of which indemnification may be sought hereunder (whether or
not an Indemnified Person is a party therein) unless we have given you
reasonable prior written notice thereof and used all reasonable efforts, after
consultation with you, to obtain an unconditional release of each Indemnified
Person from all liability arising there from. In the event we are considering
entering into one or a series of transactions involving a merger or other
business combination or a dissolution or liquidation of all or a significant
portion of our assets, we shall promptly notify you in writing. If requested by
BHP, we shall then establish alternative means of providing for our obligations
set forth herein on terms and conditions reasonably satisfactory to BHP.


If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for. In the event that you are
called or subpoenaed to give testimony in a court of law, we agree to pay your
expenses related thereto and for every day or part thereof that we are required
to be there or in preparation thereof. Our obligations hereunder shall be in
addition to any rights that any Indemnified Person may have at common law or
otherwise. Solely for the purpose of enforcing this Agreement, we hereby consent
to personal jurisdiction and to service and venue in any court in which any
claim which is subject to this Agreement is brought by or against any
Indemnified Person. We acknowledge that in connection with the Engagement you
are acting as an independent contractor with duties owing solely to us. YOU
HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN BEHALF AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY HOLDERS, TO WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF
THE ENGAGEMENT, YOUR PERFORMANCE THEREOF OR THIS AGREEMENT.


The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and any other Agreements relating
to the Engagement shall be governed by and construed in accordance with the laws
of the state of New York, without regard to conflicts of law principles thereof.
 

        Very truly yours,   
Accepted and Agreed:
                   
Burnham Hill Partners
    RedRoller Holdings, Inc.              
By:
/s/ Jason Adelman
 
By: 
/s/ William J. Van Wyck
   
Name: Jason Adelman
   
Name:  Mr. William J. Van Wyck
   
Title:   Managing Director
   
Title:    President and Chief Executive Officer
 